DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 24 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 23 and 24, respectively, of copending Application No. 16/919,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the claims of the instant application. In particular, the hair density model of the reference application anticipates the hair removal efficiency model of the instant application. The claims are otherwise identical. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 24 recites limitations “application configured to” and “model configured to” that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders application and model coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulos.1 (hereinafter “D1”) and further in view of Robinson et al.2 (hereinafter “D2”) or in view of Purwar et al.3 (hereinafter “D3”).
With regard to claim 1, D1 teach digital imaging method of analyzing pixel data of at least one image of a user's body for determining a user-specific hair removal efficiency value after removing hair (see abstract, fig. 7), the digital imaging method comprising the steps of: 
receiving, at the one or more processors at least one image of a user, the at least one image captured by a digital camera, and the at least one image comprising pixel data of the user's body or body area after removing hair (see ¶ 51, fig. 7: acquiring image while shaving); analyzing by the hair removal efficiency model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific hair removal efficiency value (see ¶ 56, fig. 7: hair removal percentage or amount of hair left determined); generating, by the one or more processors, based on the user-specific hair removal efficiency value, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data of the user's body or body area (see ¶¶ 55-56: providing feedback or recommendation based on image analysis) and rendering, on a display screen of a user computing device, the at least one user-specific electronic recommendation (see ¶¶ 56, 64, fig. 4: feedback includes shaving product recommendation, analysis results displayed to the user).
D1 suggests using artificial intelligence to analyze shaving data, but fail to explicitly teach aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals after removing hair, each of the training images comprising pixel data of a respective individual's body or body area after removing hair; training, by the one or more processors, with the pixel data of the plurality of training images, a hair removal efficiency model operable to determine hair removal efficiency values associated with a degree of hair removal efficiencies ranging from a least efficient to a most efficient. However, the claimed solution would have been obvious since it is commonly known to use neural networks for image classification and it is also known that neural networks or machine learning algorithms need to be trained using training images. Moreover, D1 already suggests using artificial intelligence. For example, D2 teaches the missing limitation of aggregating plurality of training images and their use in training a model (see ¶¶ 40-41: training images use to train CNN to classify hair or beard). D3 also discloses the missing limitations. (see ¶ 72: training images used to train a DNN to classify a particular hair condition; D3 also teaches recommending product based on the model analysis, see ¶ 50). 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. It would have been obvious for one skilled in the art to train artificial intelligence to classify degree of remaining hair. In particular, it would have been obvious to incorporate known teachings of training artificial intelligence or neural network based on aggregating training images as taught by D2 or D3 into the configuration of D1 yielding predictable and enhanced results for classifying shaving results. 
With regard to claim 2, D1 teach digital imaging method of claim 1, wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with a graphical representation of the user's body or body area as annotated with one or more graphics or textual renderings corresponding to the user-specific hair removal efficiency value (see ¶ 56, fig. 7: face region visually identified or annotated with visual aids indicating percentage of hair left in given area).
With regard to claim 3, D1 teach digital imaging method of claim 1, wherein the at least one user-specific electronic recommendation is a recommendation for a manufactured product (see ¶ 64: recommending optimal shaving product).
With regard to claim 4, D1 teach digital imaging method of claim 1, wherein the at least one user-specific electronic recommendation is rendered or transmitted for rendering in real-time or near-real time (see ¶ 80: real-time feedback)
With regard to claim 5, D1 teach digital imaging method of claim 3, wherein the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with instructions for treating, with the manufactured product, the at least one feature identifiable within the pixel data of the user's body or body area (see ¶ 64: feedback includes instruction for shaving technique or treatment with optimal shaving product).
With regard to claim 6, D1 fail to explicitly teach digital imaging method of claim 5, further comprising: generating, by the one or more processors, a modified image based on the at least one image, the modified image depicting how the user's body or body area, including the user's skin and hair, is predicted to appear after treating the at least one feature with the manufactured product; and rendering, on the display screen of the user computing device, the modified image, however Examiner takes Official Notice to the fact that generating and displaying predicted appearances of skin or hair based on usage of the recommended product is well known in the art before the effective filing date and would have been particularly obvious for one skilled in the art to incorporate known teachings into the configuration of D1, yielding predictable results. The motivation would have been to provide user with visual information of the results of a recommended product in order to encourage the user to use or purchase on optimal product. 
With regard to claim 7, D1 fail to explicitly teach digital imaging method of claim 5, further comprising the steps of: initiating, by the one or more processors, based on the recommendation for the manufactured product, the manufactured product for shipment to the user, however Examiner takes Official Notice to the fact that initiating a shipment of a recommended product is well known in the art before the effective filing date and would have been particularly obvious for one skilled in the art to incorporate known teachings into the configuration of D1, yielding predictable results. The motivation would have been to encourage the user to purchase a recommended product.
With regard to claim 8, D1 teach digital imaging method of claim 1, wherein the hair removal efficiency model is an artificial intelligence (AI) based model trained with at least one Al algorithm (see ¶ 41). See also D2 ¶¶ 40-41 and D3 ¶ 72.
With regard to claim 9, D1 fail to explicitly teach digital imaging method of claim 1, wherein the hair removal efficiency model is further trained, by the one or more processors, with the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective individuals, and wherein the hair removal efficiency model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user's body or body area, however Examiner takes Official Notice to the fact that training a model to identify different areas of the body is well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of D1 yielding predictable and enhanced results. The motivation would have been to clearly identify the areas or regions of the body that need to be shaved further or indicating the body regions as being sufficiently shaved. See D1 ¶ 56. 
With regard to claim 10, D1 teach digital imaging method of claim 9, wherein the body area location comprises the user's face, the user's cheek, the user's neck, the user's jaw, the user's head, the user's groin, the user's underarm, the user's chest, the user's back, the user's leg, the user's arm, or the user's bikini area (see ¶ 56: user face)
With regard to claim 11, D2 teach digital imaging method of claim 1, wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of individuals via a computer network, and wherein the server or the cloud-based computing platform trains the hair removal efficiency model with the pixel data of the plurality of training images (see ¶ 77: image analysis performed on the server, fig. 1). The motivation for incorporating this server-side processing into D1 would have been to enhance training of neural network and analysis or classification of images and by reducing the need for hardware or computational resources on the client side. 
With regard to claim 12, D2 teach digital imaging method of claim 11, wherein the server or a cloud-based computing platform receives the at least one image comprising the pixel data of the user's body after removing hair, and wherein the server or a cloud-based computing platform executes the hair removal efficiency model and generates, based on output of the hair removal efficiency model, the user-specific recommendation and transmits, via the computer network, the user- specific recommendation to the user computing device for rendering on the display screen of the user computing device (see fig. 1, ¶¶ 76-78: feedback provided to user or client interface). 
With regard to claim 13, D1 teach digital imaging method of claim 1, wherein the user computing device comprises a mobile device, a tablet, a handheld device, a desktop device, a home assistant device, a personal assistant device, or a retail device (see ¶¶ 36, 61, 74: tablet or user computer)
With regard to claim 14, D1 teach digital imaging method of claim 1, wherein the user computing device receives the at least one image comprising the pixel data of the at least a portion of the user's body after removing hair, and wherein the user computing device executes the hair removal efficiency model and generates, based on output of the hair removal efficiency model, the user- specific recommendation, and renders the user-specific recommendation on the display screen of the user computing device (see ¶¶ 56, 64: display feedback or recommendation).
With regard to claim 15, D1 teach digital imaging method of claim 1, wherein the user-specific recommendation includes a recommended behavior selected, by the one or more processors, from at least two available behaviors based upon the hair removal efficiency value (see ¶¶ 56, 64: feedback including change in shaving technique).
With regard to claim 16, D1 teach digital method of claim 1, further comprising:
receiving, at the one or more processors, a new image of the user, the new image captured by the digital camera, and the new image comprising pixel data of the user's body or body area after removing hair (see ¶¶ 56, 51, fig. 7: acquiring images while shaving or video while shaving, implicitly captures new image in sequence); analyzing, by the hair removal efficiency model executing on the one or more processors, the new image captured by the digital camera to determine a new user-specific hair removal efficiency value (see ¶ 56, fig. 7: hair removal percentage or amount of hair left determined on plurality of images as shaving progresses);  generating, based on the new user-specific hair removal efficiency value, a new user- specific electronic recommendation regarding at least one feature identifiable within the pixel data of the new image rendering, on a display screen of a user computing device of the user, the new user-specific recommendation or comment (see ¶¶ 56, 64, fig. 4: feedback includes shaving product recommendation, analysis results displayed to the user).
With regard to claim 18, D1 teach digital imaging method of claim 1, wherein the at least one image comprises a plurality of images (see ¶¶ 51, 56, 74: capturing plurality of images or video).
With regard to claim 19, D1 teach digital imaging method of claim 18, wherein the plurality of images are collected using a digital video camera (see ¶P 51, 56: video captured).
With regard to claim 20, D1 teach digital imaging method of claim 1, wherein the user's hair is removed by a wet razor, a dry shaver, an epilator, a light based hair removal device, a depilatory cream or a wax (see fig. 1-2: wet razor).
With regard to claim 21, D1 teach wherein the hair removal efficiency value is based at least partially on a number of missed hairs (see ¶¶ 93-94: amount of hair remaining). 
	With regard to claim 24, see discussion of claim 1. D1 further teach server (see ¶¶ 98, 62); imaging application (¶¶ 51-52). 
With regard to claim 25, see discussion of claim 1. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulos. (hereinafter “D1”) and further in view of Robinson et al. (hereinafter “D2”) or in view of Purwar et al. (hereinafter “D3”) and further in view of Goldfarb et al.4 (hereinafter “D4”).
With regard to claim 22, D1 teach amount of remaining hair, but fail to teach digital imaging method of claim 1, wherein the hair removal efficiency value is based at least partially on a length of missed hairs. However, D4 teach the missing feature (see ¶ 130: length of hair). One skilled in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of D1 yielding predictable results by substituting or augmenting the measure of count or amount of remaining hair with a length measurement as a measure of shaving effectiveness or closeness. The motivation would have been to provide additional information indicative of the effectiveness or closeness of user shaving.
With regard to claim 23, D4 teach digital imaging method of claim 1, wherein the hair removal efficiency value is based at least partially on a density of missed hairs (see ¶ 130: density of hair). The motivation for combining the references would have been the same as stated above. 


Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2021/0260780.
        2 US Publication No. 2018/0349979.
        3 US Publication No. 2019/0350514.
        4 US Publication No. 2018/0354147.